Citation Nr: 1544692	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to an initial compensable disability rating for residuals of status post comminuted fracture of the right fifth metacarpal.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Board remanded the case for evidentiary development, and the case is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the December 2011 Board hearing presided over by the undersigned Veterans Law Judge. 

Per the Board's March 2012 remand directives, the AOJ issued a statement of the case in July 2014 as to the issues of entitlement to service connection for right palmar tendinopathy and right wrist remote ununited fracture of the styloid process of ulna; however, the Veteran did not submit a timely substantive appeal as to these issues.  See July 2014 statement of the case and notice thereof (notifying the Veteran that he must submit his substantive appeal within 60 days, attaching a Form 9 and the Appeal Hearing Options to the notice letter, and providing a copy of this correspondence to the Veteran's representative); see also March 2012 Board remand (finding that the Veteran asserted separate and independent claims of service connection for the right wrist and right hand disabilities).  The Board acknowledges that in the June 2015 Appellant's Post-Remand Brief, the Veteran's representative provided arguments as to the issues of entitlement to service connection for right palmar tendinopathy and right wrist remote ununited fracture of the styloid process of ulna.  However, because the Veteran did not submit a timely substantive appeal as to these issues, these issues are not on appeal before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2015).

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the Veteran has reported that he retired from his previous employment due to his arthritis.  See June 2013 VA examination.  However, as discussed below, the Veteran's arthritis of the right upper extremity other than the arthritis of the right fifth metacarpal joint are separately attributed to nonservice-connected disabilities.  The Board notes that Veteran's reports have focused on the impact of his nonservice-connected right hand and right wrist impairments on his ability to work.  See e.g., December 2011 Board hearing transcript at p. 6-7; June 2013 VA examination.  The Board also notes that the Veteran is receiving disability benefits from the Social Security Administration (SSA) for arthritis of multiple joints of the body other than the right fifth metacarpal joint.  See 2003 SSA Disability Determination and Transmittal.  As there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected residuals of status post comminuted fracture of the right fifth metacarpal, the Board does not find that there is cogent evidence of unemployability due to a service-connected disability, and a TDIU has not been raised by the record and is not before the Board at this time.  


FINDING OF FACT

For the entire period on appeal, the Veteran's residuals of status post comminuted fracture of the right fifth metacarpal is manifested by posttraumatic degenerative changes and arthritis of the proximal fifth metacarpal joint shown by x-ray findings, and at worse limitation of motion due to pain on motion; but ankylosis is not shown.  





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

For the entire period on appeal, the criteria for an increased disability rating of 10 percent, but no higher, for the Veteran's residuals of status post comminuted fracture of the right fifth metacarpal have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010, 5299, 5215, 5230 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In March 2012, the Board remanded the case and directed the AOJ to obtain Social Security Administration (SSA) records pertaining to any claim for disability benefits, and the AOJ did so.  The Board also directed the AOJ to contact the Veteran and request that provide information as to outstanding pertinent treatment records, and the AOJ did so by letter in March 2013.  As a result, the Veteran identified private treatment records, and the AOJ obtained such identified private treatment records.  Finally, per the Board's remand directives, the Veteran was afforded a VA examination in June 2013 regarding the current nature and severity of the Veteran's service-connected residuals of status post comminuted fracture of the right fifth metacarpal, and the examiner provided the requested information.  The claim was then readjudicated in a July 2014 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a pre-adjudication notice letter in September 2006 that discussed the evidence necessary to support the underlying claim for service connection, the allocation of responsibility between VA and the Veteran, and the manner with which VA determines disability ratings and effective dates.  Because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, SSA records, and lay statements have been associated with the record. 

Further, during the appeal period, the Veteran has been afforded VA examinations in September 2007, February 2010, and June 2013.  The examiners each conducted an examination and together provide sufficient information regarding the Veteran's status post right fifth metacarpal fracture manifestations such that the Board can render an informed determination.  Thus, the Board finds that the VA examinations are adequate for rating purposes.   

As noted above, VA provided the Veteran with a hearing before the Board in December 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who conducted this hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned Veterans Law Judge fully explained the issues on appeal, including clarification as to status of the issues of entitlement to service connection for right palmar tendinopathy and right wrist remote ununited fracture of the styloid process of ulna, which would need a substantive appeal after issuance of a statement of the case in order for the Board to proceed with appellate proceedings.  See December 2011 Board hearing transcript at p. 2-3, 9.  The undersigned Veterans Law Judge and the Veteran and the Veteran's representative also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See e.g., December 2011 Board hearing transcript at p. 5. The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2)  and Bryant.

Increased Rating

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran's service-connected residuals of status post comminuted fracture of the right fifth metacarpal is currently rated as noncompensable for the entire appeal period under 38 C.F.R. § 4.71a, DC 5299-5215.  The Veteran contends that this rating does not accurately depict the severity of his disability. 

The Board acknowledges the Veteran's contention that all of his right wrist, right hand, and right fingers manifestations, including difficulty grasping objects, neurological symptoms such as sensory loss, and all arthritis of the right upper extremity joints are attributable to his service-connected status post comminuted fracture of the right fifth metacarpal.  See e.g., December 2011 Board hearing (contending that his symptoms can be attributed to his right hand crush injury in 1962); but see October 2007 rating decision (noting in-service right hand injury in 1962, but granting service connection for only the residuals of status post comminuted fracture of the right fifth metacarpal that resulted from the 1962 right hand injury, noting that there are no significant residuals in regards to the fifth metacarpal fracture, and assigning a noncompensable rating).  

Though the Veteran is competent to report his symptoms, and the Board finds that these reports as to symptoms are credible, the Board considers the determination as to the etiology of the Veteran's right upper extremity manifestations to be beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay opinions as to whether all his right hand, right wrist, and right fingers manifestations may be attributed to his service-connected status post comminuted fracture of the right fifth metacarpal are also not competent evidence, although the Veteran's competent observations may be useful to an expert in determining the etiology of the Veteran's right upper extremity disabilities and which manifestations thereof may be attributed to his service-connected status post comminuted fracture of the right fifth metacarpal.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, the Veteran's lay opinions that all of his right hand, right wrist, and right fingers manifestations are attributable to his service-connected status post comminuted fracture of the right fifth metacarpal are of no probative value.   

On the other hand, the June 2013 VA examination is of significant probative value as the examiner has the requisite medical expertise to render determinations as to the nature and etiology of the Veteran's right upper extremity manifestations, the examiner based his opinions on musculoskeletal and neurological examinations, review of the claims file, and on the Veteran's history and lay statements, and the examiner provided clinical rationale to support his opinions.  The June 2013 VA examiner diagnosed the Veteran with arthritis in the right hand, right wrist, and the right fifth metacarpal, and he opined that only the arthritis of the right fifth metacarpal is a residual of the service-connected status post comminuted fracture of the right fifth metacarpal, as posttraumatic arthritis at the site of trauma is a recognized event.  On the other hand, the examiner opined that the arthritis of the joints of the right hand, right wrist, and right fingers other than the right fifth metacarpal are not medically attributable to the service-connected status post comminuted fracture of the right fifth metacarpal, as these sites were not involved in the fracture of the right fifth metacarpal.  The examiner also opined that the Veteran's right hand grip weakness is secondary to the right hand and wrist arthritis and is not due to any neuropathy.  The examiner also diagnosed the Veteran with right palmar tendinopathy, which is manifested by thickened tender flexor tendon of the right ring finger, and opined that such tendinopathy is not related to the status post comminuted fracture of the right fifth metacarpal as this is a soft tissue condition that is not related to arthritis of the finger, which is a skeletal condition.  

The Board acknowledges that in April 2006 and December 2011 private medical opinions, Dr. S. opines that the Veteran's impairment of the right wrist is at least in part related to the Veteran's fracture of the right hand in service.  However, it is unclear whether Dr. S. considered whether the right wrist impairment is specifically due to the service-connected comminuted fracture of the right fifth metacarpal, and there is no indication that Dr. S. reviewed the Veteran's service treatment records in rendering his opinion.  For these reasons, the Board finds that the April 2006 and December 2011 private medical opinions are of little probative value and are outweighed by the June 2013 VA medical opinion that the right wrist disability manifestations are not attributable to the comminuted fracture of the right fifth metacarpal. 

The Board acknowledges that the September 2007 VA examiner opined that any arthritis is not a result of the status post comminuted fracture of the right fifth metacarpal.  However, the examiner provided no rationale for this opinion and therefore this opinion is of little probative value and is outweighed by the June 2013 VA medical opinion that arthritis of the right fifth metacarpal is the result of the comminuted fracture of the right fifth metacarpal. 

Thus, based on the June 2013 VA medical opinion, the Board finds that the arthritis of the right fifth metacarpal and the manifestations thereof may be attributed to the service-connected status post comminuted fracture of the right fifth metacarpal, and the other manifestations of the right upper extremity, to include neurological symptoms, tendinopathy, and arthritis in joints other than the right fifth metacarpal, are separately attributed to nonservice-connected right upper extremity disabilities.  See also April 2006 private medical opinion by Dr. S. (opining that Veteran's nonservice-connected ulnar laceration led to weakness and sensory deficit in the small and second fingers of the right hand).  Accordingly, the Board will not consider these other manifestations in rendering an evaluation for the service-connected disability of residuals of status post comminuted fracture of the right fifth metacarpal that is on appeal.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's disability of residuals of status post comminuted fracture of the right fifth metacarpal is currently rated under DC 5299-5215.  Under DC 5215, limitation of motion of the wrist warrants a 10 percent maximum rating for the major extremity when palmar flexion is limited in line with forearm.  A 10 percent maximum rating for the major extremity is also warranted when dorsiflexion is less than 15 degrees. 

On review of the October 2007 rating decision that granted service connection for residuals of status post comminuted fracture of the right fifth metacarpal and assigned a noncompensable rating, the Board notes that the RO separately considered service connection for a right wrist disability and service connection for the Veteran's in-service comminuted fracture of the right fifth metacarpal.  Though the RO granted service connection for the status post comminuted fracture of the right fifth metacarpal but not for the right wrist disability, the RO apparently arbitrarily assigned the evaluation under DC 5299-5215 (pertaining to the residual condition of limitation of motion of the wrist).  Because the October 2007 rating decision reflects that service connection was granted and the disability rating was assigned for only the residuals of the in-service comminuted fracture of the right fifth metacarpal, and given the above discussed medical evidence showing that the right wrist disability manifestations are not attributed to the service-connected status post comminuted fracture of the right fifth metacarpal, the Board concludes that the assignment of DC 5299-5215 was in error.  The Board concludes that the Veteran's residuals status post comminuted fracture of the right fifth metacarpal is more appropriately assigned DC 5299-5230 because this diagnostic code pertains specifically to the disability and anatomical location that was service-connected in the October 2007 rating decision, and it contemplates the Veteran's symptom of limitation of motion of the right little finger.  

Further, as discussed above, because the right wrist symptoms are not attributed to the status post comminuted fracture of the right fifth metacarpal that is on appeal, DC 5215, which pertains to limitation of motion of the wrist, is not for application.  

Because there is no lay or medical evidence of ankylosis of the right fifth metacarpal, DC 5227 (pertaining to ankylosis of the ring or little finger) is not for application.  See 38 C.F.R. § 4.71a.  

For the entire appeal period, the Veteran's residuals of status post comminuted fracture of the right fifth metacarpal are manifested by posttraumatic degenerative changes and arthritis of the proximal fifth metacarpal joint shown by x-ray findings, and at worse limitation of motion due to pain on motion.  See e.g., February 2010 and June 2013 VA examinations.  

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

For limitation of motion of the right fifth metacarpal, DC 5230 is potentially applicable.  Under DC 5230, any limitation of motion of the ring or little finger is noncompensable.  38 C.F.R. § 4.71a.  Thus, because there is limitation of motion of the ring finger, the criteria for a noncompensable rating under DC 5230 are met, and a compensable disability rating for the Veteran's residuals of status post comminuted fracture of the right fifth metacarpal is not warranted under DC 5230.  38 C.F.R. § 4.71a.  

For the posttraumatic degenerative arthritis shown by x-ray findings, DCs 5003 and 5010 are potentially applicable.  DC 5010 (pertaining to arthritis due to trauma) is rated under DC 5003 (pertaining to degenerative arthritis).  Under DC 5003, degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved, or the right fifth metacarpal joint in this case.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  One metacarpal joint is not considered a major joint or group of minor joints ratable on parity with major joints.   See 38 C.F.R. § 4.45.  As such, the criteria for a 10 percent rating under DC 5003 have not been met, and a compensable rating under DC 5003 is not warranted for arthritis of the right fifth metacarpal.  38 C.F.R. § 4.71a.  

However, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion when there is loss of motion that is noncompensable.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include pain and pain on movement).  Because there is limitation of motion due to pain on motion, the criteria have been met for an increased disability rating of 10 percent, but no higher, for the Veteran's residuals of status post comminuted fracture of the right fifth metacarpal for the entire appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The rating of 10 percent fully contemplates the Veteran's disability picture and symptoms and a rating higher than 10 percent is not warranted.  

At no point during the appeal period have the criteria for a rating greater than 10 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 10 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   



Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected skin disability, which is manifested by posttraumatic degenerative changes and arthritis of the proximal fifth metacarpal joint shown by x-ray findings, and at worse limitation of motion due to pain on motion.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule and by the Deluca factors, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, the Veteran is not service-connected for multiple disabilities at this time.  


ORDER

For the entire appeal period, entitlement to an increased disability rating of 10 percent, but no higher, for residuals of status post comminuted fracture of the right fifth metacarpal is granted, subject to the law and regulations governing the payment of monetary benefits.  




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


